Citation Nr: 1506417	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  10-44 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Diego, California


THE ISSUE

1.  Entitlement to service connection for a left leg disorder.

2.  Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J.C. Chapman





INTRODUCTION

The Veteran served on active duty from August 1983 to August 1985.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in February and August 2014 for additional development.

The issues of increased ratings for right foot, status post fracture, scars of the right foot, and left foot plantar fasciitis have been raised by the record in a January 2015 claim, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of service connection for a back disability is being REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

It is reasonably shown that the Veteran's left leg restless leg syndrome is related to active service.


CONCLUSION OF LAW

Service connection for left leg restless leg syndrome is warranted.  38 U.S.C.A.        §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014). 





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he developed left leg restless leg syndrome due to stress fractures in service.  The record shows a diagnosis of restless leg syndrome and the Veteran's service treatment records indicate treatment for fractures.  The Board notes that the Veteran has already been granted service connection for a fracture of the right foot, fractures of the right tibia and fibula with scars, scars of the right foot status post open reduction and internal fixation of right foot fracture, and left foot plantar fasciitis associated with left foot fracture.  These injuries resulted from a motorcycle accident.  In addition, in December 2013, the Veteran submitted a February 1984 DA Form 2496, Disposition Form, which indicates that during service he was on a prolonged medical profile for "stress fractures" from October 1983 to February 1984.  

In November 2014, a VA examiner provided an opinion indicating that a "review of the available literature to include the National Institute of Health and PubMed reveal the weight of the available medical evidence does show stress fractures to cause restless legs syndrome."  However, the examiner further stated that "Review of the STRs does not reveal an incident which is a known cause of restless legs syndrome."  Therefore, the examiner concluded that the claimed condition was less likely than not related to service.

In reviewing the foregoing medical opinion, the Board notes that the examiner apparently offered his negative opinion based on a conclusion that the Veteran did not have stress fractures in service.  The Veteran has been granted service connection for multiple injuries to the lower due to a motorcycle accident (which admittedly are not stress fractures), however, there is also documentation noted above indicating that he did in fact have a diagnosis of stress fractures in service as well.  In light of the above, the Board concludes that the evidence reasonably supports finding that the Veteran's left leg restless leg syndrome is related to his military service.  Thus, resolving reasonable doubt in the Veteran's favor, service connection is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

ORDER

Service connection for left leg restless leg syndrome is granted.


REMAND

An August 2014 rating decision denied service connection for a back disability.  Correspondence from the Veteran received in September 2014 expresses disagreement with the decision.  The AOJ has not issued a SOC in this matter.  In such circumstances the Board is required to remand the matter for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  This matter is not now before the Board, and will only be before the Board if the Veteran timely files a substantive appeal after a SOC is issued.

Accordingly, the case is REMANDED for the following actions:

Review the determination of service connection for a back disability.  If it remains denied, issue an appropriate statement of the case.  The Veteran and his representative should be advised of the time limit for perfecting his appeal, and afforded the opportunity to do so.  If this occurs, the matter should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


